      Case 1:20-cv-03864-GHW-SDA Document 6 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        6/19/2020
 David Murray,

                               Plaintiff,
                                                            1:20-cv-03864 (GHW) (SDA)
                   -against-                                ORDER
 Montroy DeMarco Architecture LLP,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 4.) The

parties (or, if no defendant has appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Wednesday, July 1, 2020 at 2:30 p.m. to discuss the status of this case.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              June 19, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
